office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb ec mbhughes preno-147304-08 third party communication none date of communication not applicable uilc 280g date date to barry shott industry director financial services lm f from william c schmidt senior counsel executive compensation tax exempt government entities subject plr-108299-08 withdrawal of ruling requests legend taxpayer -------------------------------------- plan --------------------------------------- division ------------------------------------- division ------------------------------------- in accordance with section of revproc_2008_1 2008_1_irb_1 we are notifying you that certain rulings requested by taxpayer in a date ruling_request that was submitted to our office for rulings under sec_83 and sec_280g of the internal_revenue_code were withdrawn in anticipation of an adverse_ruling it is our understanding that your office has audit jurisdiction over taxpayer facts the relevant facts in the ruling_request are as follows taxpayer is a privately- held corporation that currently maintains the plan which provides for the granting of certain rights with respect to its stock stock_rights to designated executives of taxpayer the stock_rights are comprised of options to purchase shares of taxpayer’s class a common_stock at the book_value per share of such stock as determined by taxpayer’s board_of directors and the right to purchase shares of taxpayer’s class b preno-147304-08 common_stock at its par_value per share under the plan a certain percentage of stock_rights must be exercised each year or be cancelled stock_rights are also cancelled upon termination of employment unless termination occurs due to retirement disability or death taxpayer has certain rights and obligations to repurchase at book_value the class a common_stock the book_value restriction taxpayer also has certain rights and obligations to repurchase the class b common_stock at par_value the plan does not provide that an executive who participates in the plan would be entitled to receive the fair_market_value of class a common_stock held by the executive under any circumstances taxpayer represents that its policy has been to consistently enforce the book_value restriction taxpayer intends to enter into a transaction the transaction whereby its division will be acquired by an unrelated third-party buyer in connection with the transaction taxpayer will contribute the assets and liabilities of its division to a newly-created corporation newco taxpayer will distribute shares of newco to its stockholders in a taxable transaction newco will redeem the shares of its stock that were distributed to stockholders of taxpayer who are associated with its division no rulings are being requested with respect to these steps of the transaction thereafter taxpayer which will then consist solely of its division will merge the merger with a wholly-owned subsidiary of buyer taxpayer will be the surviving corporation in the merger and will become a subsidiary of buyer the transaction will result in a change in the ownership of a substantial portion of taxpayer’s assets for purposes of sec_280g of the code in connection with the transaction the book_value restriction provided for in the plan will be cancelled accordingly stockholders of taxpayer will be entitled to fair_market_value for their shares of class a common_stock upon the closing of the transaction effective upon the merger certain unvested stock_rights will become fully vested and such stock_rights and certain shares of class a common_stock will be cashed-out based on the transaction consideration which will be paid in cash certain other shares of class a common_stock and unvested stock_rights will be rolled over into shares or stock_rights that are not subject_to the book_value restriction and that may be subject_to different vesting provisions such shares will be subject_to repurchase provisions based on fair_market_value a specified discount from fair_market_value or the transaction consideration and not upon the book_value of the shares taxpayer represents that any vesting conditions placed on share rights and repurchase provisions that apply to shares of common_stock that are rolled over are being imposed as a condition of the transaction in order to retain executives or discourage them from competing and are not a condition to the removal of the book_value restriction taxpayer represents that the cancellation of the book_value restriction affects all shares of class a common_stock and stock_rights additionally the cancellation of the book_value restriction is occurring pursuant to a negotiated arms’-length transaction further the executives of taxpayer who participate in the plan will not take a salary preno-147304-08 adjustment in connection with such cancellation finally taxpayer will not treat the cancellation of the book_value restriction as a compensatory event and will provide such statement in writing to such executives law and analysis sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount as defined in sec_280g allocated to such payment under sec_280g of the code a parachute_payment includes any payment in the nature of compensation to or for the benefit of a disqualified_individual as defined in sec_280g if i such payment is contingent on a change in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual that are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 q a a of the treasury regulations provides that for purposes of sec_280g all payments-in whatever form-are payments in the nature of compensation if they arise out of an employment relationship or are associated with the performance of services payments in the nature of compensation include but are not limited to wages and salary bonuses severance_pay fringe_benefits life_insurance pension benefits and other deferred_compensation including any amount characterized as interest thereon sec_1_280g-1 q a d provides that transfers of property are treated as payments in the nature of compensation_for purposes of sec_1_280g-1 q a under sec_1_280g-1 q a a a transfer of property is considered a payment made or to be made in the taxable_year in which the property transferred is includible in the gross_income of the disqualified_individual as defined in sec_1_280g-1 q a under sec_83 and the regulations thereunder in general such a payment is considered made or to be made when the property is transferred as defined in sec_1 a to the disqualified_individual and such individual becomes substantially_vested as defined in sec_1_83-3 and j in such property regarding stock_options sec_1_280g-1 q a a provides that an option including an option to which sec_421 of the code applies is treated as property that is transferred when the option becomes substantially_vested within the meaning of sec_1_83-3 and j thus for purposes of sec_280g and sec_4999 the vesting of an preno-147304-08 option is treated as a payment in the nature of compensation the value of an option at the time the option vests is determined in accordance with all of the facts and circumstances in a particular case revproc_2003_68 2003_2_cb_398 provides guidance on the valuation of stock_options solely for purposes of sec_280g and sec_4999 section dollar_figure of revproc_2003_68 provides that for purposes of sec_280g and sec_4999 the value of a stock_option will not be considered properly determined if the option is valued solely by reference to the spread between the exercise price of the option and the value of the stock at the time of the change in ownership or control under sec_1_280g-1 q a b any money or other_property transferred to the disqualified_individual upon the exercise or as consideration on the sale_or_other_disposition of an option described in sec_1_280g-1 q a a after the time such option vests is not treated as a payment in the nature of compensation to the disqualified_individual under sec_1_280g-1 q a nevertheless the amount of the otherwise allowable deduction with respect to such transfer is reduced by the amount of the payment treated as an excess_parachute_payment sec_1_280g-1 q a a provides that a payment is treated as contingent on a change in ownership or control if the payment would not in fact have been made had no change in ownership or control occurred even if the payment is conditioned upon another event generally a payment is treated as one that would not in fact have been made in the absence of a change in ownership or control unless it is substantially certain at the time of the change that the payment would have been made whether or not the change occurred a payment that becomes substantially_vested as a result of a change in ownership or control will not be treated as a payment that was substantially certain to have been made whether or not the change occurred under sec_1_280g-1 q a c a payment that would in fact have been made had no change in ownership or control occurred is treated as contingent on a change in ownership or control if the change accelerates the time at which the payment is made thus for example if a change in ownership or control accelerates the time of payment of deferred_compensation that was fully vested without regard to the change the payment may be treated as contingent on the change sec_1_280g-1 q a a provides that if a payment is treated as contingent on a change in ownership or control the full amount of the payment generally is treated as contingent on such change however in certain circumstances described in sec_1_280g-1 q a b and c only a portion of the payment is treated as contingent on the change sec_1_280g-1 q a c applies in the case of a payment that becomes vested as a result of a change in ownership or control if without regard to the change it is contingent only on the continued performance of services for the corporation for a specified period of time and is attributable at least in part to services performed before the date the payment is made or becomes certain to be made in such a case under preno-147304-08 280g-1 q a c the portion of the payment that is treated as contingent on the change in ownership or control generally is the amount by which the payment exceeds the present_value of the payment that was expected to be made absent the acceleration determined without regard to the risk of forfeiture for failure to continue to perform services as described in sec_1_280g-1 q a b plus an amount as determined in sec_1_280g-1 q a c to reflect the lapse of the obligation to continue to perform services under sec_1_280g-1 q a c the amount reflecting the lapse of the obligation to continue to perform services i sec_1 percent of the amount of the accelerated payment multiplied by the number of full months between the date that the individual's right to receive the payment is vested and the date that absent the acceleration the individual's right to receive the payment would have been vested in response to taxpayer’s request we provided the following rulings the removal of the book_value restriction with respect to the class a common_stock is a noncompensatory cancellation of a nonlapse_restriction under sec_83 of the code no portion of the transaction consideration payable with respect to the vested class a common_stock will constitute a parachute_payment under sec_280g of the code the amount of the parachute_payment attributable to accelerating the vesting of unvested stock_rights in connection with the transaction will be determined by applying sec_1_280g-1 q a c of the regulations to the value of such stock_rights at the time of vesting taking into account the transaction consideration not limited by the book_value restriction withdrawn rulings in addition to rulings requested regarding the class a common_stock and stock_rights described above taxpayer also asserted it was obligated to make payments measurable with respect to taxpayer’s stock which they referred to as shadow_stock and shadow rights to certain foreign employees and that certain of such rights would become vested as a result of the merger taxpayer requested rulings that the shadow_stock would be treated the same as the class a common_stock and that the shadow rights would be treated the same as the stock_rights taxpayer represented that shadow_stock and shadow rights are awarded separate and apart from the plan pursuant to taxpayer’s policy to maintain equivalent compensation packages for its executives taxpayer further represented that shadow rights and shadow_stock accounts are administered as if actual stock_rights and stock had been issued the taxpayer also represented that as shadow rights become vested they are deemed exercised and the executive is credited with a number of shares of shadow_stock that is preno-147304-08 equivalent to the number of shares the executive would have received if the shadow rights had been stock_rights taxpayer stated that it maintains a spreadsheet that tracks the exercise price and book_value of each award of shadow rights and shadow_stock we requested that taxpayer provide documentation evidencing the awards of shadow_stock and shadow rights to executives of taxpayer in response taxpayer provided us two forms of offer letters for executives located in two foreign jurisdictions each letter provides that due to tax and legal considerations executives of taxpayer who are citizens of the country specified in the letter could not participate in the plan each letter states that it is taxpayer’s intention to take into account such executive’s inability to own stock in taxpayer at the time the executive retires or his or her employment relationship with taxpayer terminates for any reason taxpayer’s intention as stated in the letters is to determine the economic benefit the executive would have realized if the executive had participated in the plan and to pay the executive an ex gratia payment to be made in addition to any severance or retirement payment made to the officer in so doing taxpayer would take into account as best it could the number of shares the executive probably would have owned and simulate the taxes that would have been paid and the tax and other costs taxpayer would have incurred based on the foregoing we concluded that taxpayer had failed to establish that it had a legal_obligation to make payments to executives pursuant to shadow rights and shadow_stock in fact based on the letters it appears that if taxpayer had created such a legal_obligation it may have violated the laws of the two countries involved it further appears that the offer letters were drafted to carefully avoid creating any such obligation and that the letters declare taxpayer’s intention to make what amounts to a gift to the executive upon termination of the officer’s employment because the taxpayer failed to document its claim that it had a legal_obligation to make payments pursuant to the shadow rights and shadow_stock we believed that any payments that taxpayer makes to its executives with respect to shadow rights and shadow_stock in the context of the merger will be payments that are contingent on a change in the ownership or control of taxpayer and sec_1_280g-1 q a b and c would not apply to them we informed taxpayer that we would rule adversely on their ruling requests related to the shadow_stock and stock_rights and they withdrew those ruling requests we bring this matter to your attention so you may take whatever action if any you deem appropriate if you have any questions about this matter please contact michael hughes at ex gratia means as a favor not compelled by legal right in latin it means out of goodwill black’s law dictionary 7th ed
